internal_revenue_service department of the treasury index numbers 2032a washington dc person to contact telephone number refer reply to cc dom it a-plr-122378-98 pe aug unique identifying number of person to contact - taxpayer taxpayer's tin taxpayer's address decedent decedent's spouse revocable_trust m revocable_trust f property a tract tract year1 year2 year3 plr-122378-98 dear this responds to a request for a letter_ruling dated date which was submitted by you on behalf of taxpayer your request relates to the federal_income_tax consequences under sec_1031 of the internal_revenue_code and the federal estate_tax consequences under sec_2032a of the code of a proposed exchange of interests in a single parcel of real_property property a the proposed exchange is between taxpayer and revocable_trust f each party currently owns an undivided one-half interest in property a as tenants in common the proposed exchange will result in taxpayer owning a percent fee simple interest in one-half of the property tract and revocable_trust f owning a percent fee simple interest in the other one-haif of the property tract in year decedent and decedent's spouse each owned a one-half undivided_interest in property a which was used for ranching operations in year decedent's spouse conveyed his undivided one-half interest in property a to revocable_trust f decedent's spouse is the grantor trustee and beneficiary of revocable_trust f also in year decedent's one-half undivided_interest in property a was conveyed to decedent's revocable_trust m which became irrevocable upon her death in year decedent's one-half undivided_interest in property a was included in decedent's gross_estate and on the federal estate_tax_return filed for the estate the executor elected special_use_valuation under sec_2032a for valuing the includible interest taxpayer received his interest in property a from decedent's_estate in year taxpayer is the son of decedent and decedent's spouse property a has been used exclusively for ranching there are a few minor improvements on property a and they are directly related to ranching there are no mortgages or liens except for that of sec_6324b on property a prior to the time taxpayer received his interest in property a he was an employee of the trustee of revocable_trust f and helped to operate the trustee's herd on property a after taxpayer received his interest in property a and at the same time received additional cattle he operated his own herd on property a the trustee of revocable_trust f continued to operate his herd on property a the herds are separately identifiable each having a different brand taxpayer contributes the substantial majority of the ranching labor in return for his operation of a herd that is slightly larger than the trustee's herd on property a taxpayer and the trustee do not purport to operate any aspect of their ranching businesses as a partnership taxpayer and the trustee account for their ranching operations separately and file a separate schedule f profit or loss from farming with their individual form_1040 income_tax returns plr-122378-98 property a will be divided into two areas tract and tract which are as nearly equal in size and value as can possibly be arranged it has been represented that both taxpayer and the trustee of revocable_trust f believe that the exchange as proposed would be equal in value and takes into account the few minor improvements consisting of a 24' by 36' metal shed and a livestock corral taxpayer and revocable_trust f propose that they complete a simultaneous ‘- exchange of interests in tract and tract so that taxpayer will own a percent of tract and revocable_trust f will own a percent of tract the transfer of ownership will be accomplished by the exchange of quitclaim deeds in favor of each other to the property they are transferring no formal process other than the exchange and recording of quitclaim deeds is required no subdivision of property a necessary no cash or other_property will be involved in the exchange is the purposes for the exchange are to unify ownership interests and ease future estate_planning as well as ease use and accounting for ranch properties taxpayer represented that the property he will own after the proposed exchange would continue to be used for ranching sec_2032a provides in part that if the decedent was a citizen or resident_of_the_united_states at time of death and the executor elects the application of sec_2032a and files the agreement described in sec_2032a the value of qualified_real_property included in a decedent's_estate shall be its value for the use under which it qualifies as qualified_real_property rather than its fair_market_value sec_2032a provides in part that qualified_real_property means real_property acquired from or passed_from_the_decedent to a qualified_heir of the decedent and which on the date of the decedent's death was being used for a qualified_use by the decedent or a member of the decedent's family sec_2032a provides in part that the term qualified_use means the devotion of the property to use as a farm sec_2032a provides that the term farm includes among other things ranches sec_2032a provides that if within years after the decedent's death and before the death of the qualified_heir the qualified_heir disposes of any interest in qualified_real_property other than by a disposition to member of his family or the qualified_heir ceases to use the qualified_real_property for the qualified_use then there is imposed an additional estate_tax sec_2032a provides that the term member_of_the_family means with respect to any individual only a an ancestor of such individual b the spouse of such individual c a lineal descendant of such individual of such individual's spouse or of a parent of such individual or d the spouse of any lineal descendant described in plr-122378-98 subparagraph c treated as the child of such individual by blood for these purposes a legally adopted_child of an individual shall be sec_2032a provides in part that the qualified_heir shall be personally liable for the additional tax imposed with respect to his interest sec_2032a provides that if an interest in qualified_real_property is exchanged solely for an interest in qualified_exchange_property in a transaction which qualifies under sec_1031 no tax shall be imposed by sec_2032a by reason of such exchange sec_2032a provides that the term qualified_exchange_property means real_property which is to be used for the qualified_use set forth in sec_2032a or b under which the real_property exchanged therefor originally qualified under sec_2032a thus if an interest in qualified_real_property will be exchanged solely for an interest in qualified_exchange_property in a transaction that qualifies under sec_1031 no tax shail be imposed by sec_2032a by reason of such exchange moreover because revocable_trust f is a revocable_trust and decedent's spouse is the grantor trustee and beneficiary of revocable_trust f decedent's spouse is treated as the owner of the entire trust under sec_676 in this regard taxpayer's transfer of his interest in property a to revocable_trust f is a transfer to his father who is a member of taxpayer's family within the meaning of sec_2032a thus regardless of whether the property exchange qualifies under sec_1031 there would be no imposition of the additional estate_tax described in sec_2032a because that provision permits a qualified_heir to dispose_of qualified_real_property to a member of the qualified heir's family sec_1031 provides the general_rule that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides certain exceptions see also sec_1_1031_a_-1 of the income_tax regulations sec_1_1031_a_-1 provides that the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under sec_1031 be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class unproductive real_estate held by one other than a dealer for future use or future realization of the increment in value is held for investment and not primarily for sale plr-122378-98 in revrul_73_476 1973_2_cb_300 three individual taxpayers each owned an undivided_interest as a tenant in common in three separate parcels of real_estate for investment purposes each of the taxpayers exchanged his undivided_interest in the three separate parcels for a percent ownership of one parcel each taxpayer continued to hold the single parcel of land as an investment the revenue_ruling holds that none of the taxpayers would recognize any gain_or_loss pursuant to sec_1031 in revrul_79_44 1979_1_cb_265 two unrelated individuals owned undivided one-half interests in two separate parcels of land as tenants in common both parcels were used in the taxpayers’ business of farming one parcel was subject_to a mortgage the parties rearranged their interests so that each owned percent of a separate parcel one party executed a promissory note to the other to compensate him for taking the property subject_to the mortgage the parties continued to use the parcels in their respective businesses of farming the revenue_ruling holds that the property interests exchanged are like_kind property and the provisions of sec_1031 apply to determine to what extent if any the gain is to be recognized based on the information submitted and the authorities cited above we rule as follows taxpayer's proposed exchange of his undivided one-half interest in tract for revocable_trust f's undivided one-half interest in tract qualifies as a like_kind exchange under sec_1031 no tax shall be imposed by sec_2032a the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - plr-122378-98 ‘199945046 a copy of this letter_ruling must be attached to any_tax return to which it is relevant sincerely acting assistant chief_counsel income_tax and accounting senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
